The order of the Court below will be affirmed in No. 89 of these appeals with costs. And it appearing that the appellant has been removed as trustee and having therefore no right to further interfere in that capacity with the trust being administered in the Court below the appeal in No. 90 will he dismissed upon the motion filed by the appellee.
Opinion by JONES, J., filed January 22, 1903. Submitted for appellants on briefs by Fannie C. Clarke and Thos. C.Chappell "appearing specially." William J. O'Brien, for the appellee.